PER CURIAM.
The Florida Bar’s Appellate Court Rules Committee (Committee) has filed an out-of-cycle report proposing amendments to the Florida Rules of Appellate Procedure. We have jurisdiction. See art. V, § 2(a), Fla. Const.; Fla. R. Jud. Admin. 2.130(e).
The Committee proposes amendments to rules 9.160 (Discretionary Proceedings to Review Decisions of County Courts) and 9.420(d) (Filing; Service of Copies, Computation of Time — Proof of Service). The Executive Committee of the Florida Bar Board of Governors approved the proposed amendments by a vote of ten to zero. The Committee published the proposals in the September 1, 2005, edition of The Florida Bar News, indicating in its report that it would forward any comments received to the Court. No comments have been forwarded.
First, the Committee recommends amending rule 9.160. The proposed amendment corrects an erroneous reference in rule 9.160. The rule references a record being prepared in accord with rule 9.140(e), Appeal Proceedings in Criminal Cases — Record. However, this rule was relettered to be subdivision (f) in a prior opinion. See Amendments to Fla. Rules of App. Pro., 827 So.2d 888, 904 (Fla.2002). Second, the Committee recommends an amendment to rule 9.420(d). The proposed change reinserts the requirement that “[t]he certificate shall specify the party each attorney represents” into subdivision (d). This language was inadvertently deleted from the rule in the Committee’s regular-cycle proposals, which were adopted by the Court in Amendments to Florida Rules of Appellate Procedure, 894 So.2d 202, 236 (Fla.2005).
After considering the Committee’s proposals, we amend the Florida Rules of Appellate Procedure as proposed by the Committee and reflected in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The amendments shall become effective immediately upon release of this opinion.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
RULE 9.160 DISCRETIONARY PROCEEDINGS TO REVIEW DECISIONS OF COUNTY COURTS
(a) — (f) [No Change]
(g) Record. The record shall be prepared and filed in accord with rule 9.110(e) or 9.140(ef), depending on the nature of the appeal.
(h)-(j) [No Change]
Committee Notes
[No Change]
RULE 9.420. FILING; SERVICE OF COPIES; COMPUTATION OF TIME
(a) — (c) [No Change]
(d) Proof of Service. A certificate of service that complies in substance with the appropriate form below shall be taken as prima facie proof of service in compliance with these rules. The certificate shall specify the party each attorney represents.
(1) By Attorney:
I certify that a copy hereof has been furnished to ... (here insert name or names) *433.. .by...(delivery) (mail)... on ... (date)...
/s/Attorney for ... (name of party)... ... (address and phone number)... Florida Bar No.
(2) By Pro Se Inmate:
I certify that I placed this document in the hands of ... (here insert name of institutional official) ...for mailing to...(here insert name or names) ... on ... (date)...
... (name)...
... (address)...
... (prison identification number) ...
(3) By Other Pro Se Litigants:
I certify that a copy heretohereof has been furnished to ... (here insert name or names)... by ... (delivery) (mail)... on ... (date)...
... (name)...
... (address)...
... (phone number)...
(e) — (f) [No Change]
Committee Notes
[No Change]
Court Commentary
[No Change]